Citation Nr: 1539347	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-18 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for bilateral hearing loss, to include as secondary to the service-connected degenerative joint disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  

The Veteran submitted a June 2011 private medical statement that concludes his tympanic membranes are scarred and more likely than not attributable to his military service.  The Veteran has raised the issue of entitlement to service connection for tympanic membranes; however, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2015).

The issues of service connection for a back disorder and bilateral hearing loss, to include as secondary to the service-connected degenerative joint disease of the cervical spine, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.  

Merits of the Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran contends that service connection is warranted for his tinnitus.  At an April 2008 VA audiology consultation, the Veteran reported having constant bilateral tinnitus since his military service.  He reported being a machinist's mate on a destroyer ship that had four five-inch barrels firing non-stop while in service.  He admitted to going on deck each time the firing occurred.  After discharge from service, the Veteran reported working with dry wall and stucco and mixing fertilizer.  He asserts that his tinnitus is attributable to his military service.  

Review of the Veteran's service treatment records is negative for any complaints, treatment, or diagnosis of tinnitus.  However, his DD Form 214 shows that his military occupational specialty was a machinist's mate (MM-0000).  Operating machinery on a destroyer ship is certainly could expose one to acoustic trauma.  Therefore, his contentions of in-service noise exposure are deemed consistent with the circumstances of his service and thus noise exposure is conceded.  See 38 U.S.C.A. § 1154.  The essential question for consideration is whether his current tinnitus is related to the in-service noise exposure.  

In December 2008, the Veteran was afforded a VA audiological examination.  The examiner reviewed the claims file, noting the Veteran's audiological test results upon separation in 1974.  The examiner concluded that based upon the in-service audiological test result and medical literature, the Veteran's tinnitus is not considered to be related to his military noise exposure.  

Despite the absence of medical evidence, the Veteran is competent to provide a diagnosis of tinnitus because it does not involve a complex medical question.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, the Veteran is competent to report experiencing tinnitus since service.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  

When considered in the light of the Veteran's reports of tinnitus since service, the nature of his military service as a machinist's mate, and his exposure to military noise, the evidence is at least in equipoise.  Although the December 2008 VA examiner determined that his claimed tinnitus is not related to military noise exposure, the Veteran has maintained that his tinnitus manifested during service, and he has had persistent ringing in the ears since service throughout the appellate period.  Resolving reasonable doubt in favor of the Veteran, service connection is granted for tinnitus.  

ORDER

Service connection for tinnitus is granted.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.  

With regards to the claim for service connection for a back disorder, the Veteran contends that he initially injured his back during his military service, and it has progressively worsened since that time.  In support of his claim, the Veteran submitted a June 2011 private medical statement.  The private physician noted that the Veteran has been his patient since 2005 and it is his medical opinion that the lumbar degenerative joint disease is attributable to his active military service.  However, it appears there is an insufficient rationale.  The Veteran is competent to report experiencing back pain in service.  As no VA examination or opinion has been sought to date by VA as to the question of the service incurrence of a back disorder (other than the cervical spine), the Board finds a remand is warranted so that additional development can be conducted.  

With regards to the claim for service connection for bilateral hearing loss, the Veteran contends that his bilateral hearing loss is attributable to his military service.  Specifically, at an April 2008 VA audiology consultation, he reported being a machinist's mate on a destroyer ship that had four five-inch barrels firing non-stop while in service.  He admitted to going on deck each time the firing occurred.  He also indicated that his hearing loss could be caused by his service-connected cervical spine disability.  In December 2008, the Veteran was afforded a VA audiological examination.  After review of the claims file and review of medical literature, the examiner concluded that the Veteran's hearing loss is not considered to be related to his military noise exposure because the Veteran's hearing was normal at separation.  

In this case, the Veteran is competent to report having problems hearing since his discharge from service.  However, the April 2008 VA examiner failed to take his assertions concerning continuity of symptomatology into consideration when rendering her opinion.  Furthermore, there is no opinion as to whether the Veteran's bilateral hearing loss is caused or aggravated by his service-connected cervical spine disability.  Because VA undertook to provide one, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's bilateral hearing loss is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination with the appropriate clinician.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified back disorder.  In regard to EACH identified disorder, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner must also comment on the April 2006 injury from a fall off a horse.  See the May 2006 private treatment report.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

2.  Schedule the Veteran for a VA audiological examination with the appropriate clinician.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified audiological disorder.  In regard to EACH identified disorder, namely, bilateral hearing loss, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner must also provide an opinion as to whether the Veteran's bilateral hearing loss was caused by or aggravated beyond the normal progression (chronically worsened) by his service-connected cervical spine disability.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

3.  Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


